DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,125,013. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claimed invention of ‘013.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the first flange includes an inner first flange surface… the second flange includes an inner second flange surface”. Parent claim 1 previously introduced inner first and second flange surfaces for respective flanges. Antecedence should be reflected or the structures should be clearly differentiated from each other.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weikel et al., US 3,489,199.
Regarding claims 1 and 3:
Weikel discloses a screen enclosure frame, comprising: 
a post rail, said post rail comprising 
a post rail body having front, rear, right, and left sides defining a post rail cavity therebetween, 
a first flange, connected to the post rail body, and extending from, and perpendicularly to, the right side, the first flange having an inner first flange surface that includes a first spline groove with the first flange extending beyond a furthest most right portion of the post rail body; and 
a second flange, connected to the post rail body, and extending from, and perpendicularly to, the left side, the second flange having a second spline groove with the second flange extending beyond a furthest most left portion of the post rail body; 
wherein the first flange includes an outer first flange surface facing away from the front side, the rear side includes an outer rear side surface facing away from the front side, and the outer first flange surface and the outer rear side surface are coplanar.

    PNG
    media_image1.png
    272
    917
    media_image1.png
    Greyscale

Regarding claims 4 and 8:
Weikel discloses wherein one of the right and left sides fixably attaches to the post rail and wherein the flanges are integral with the rear side (the whole structure is molded together).

Allowable Subject Matter
Claims 2, 5-7 and 9-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of screen enclosure frames includes numerous examples of post rails, but few include flanges connected to a post rail body and extending from opposing sides as claimed. Weikel anticipates a post rail of a screen enclosure frame having first and second flanges wherein the outer first flange surface and the outer rear side surface are coplanar. However, the post rail of Weikel has a solid wood interior that is not conducive to additional attachment structure on the inner surface. Additionally, it would require improper hindsight reasoning to alter the second flange to form a continuous surface with the outer first flange and outer rear side surfaces. Weikel does not disclose side brackets or track rails as claimed and there is no suggestion to provide them in combination with the post rail of Weikel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633